                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    LEXINGTON LUMINANCE LLC,      §
                                  §
        Plaintiff,                §
                                  §
    v.                            § ACTION NO. 4:18-CV-301
                                  § JUDGE MAZZANT/JUDGE JOHNSON
                                  §
    LOWE’S HOME CENTERS, LLC,     §
                                  §
        Defendant.                §
                                  §
                                  §
                   MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On March 13, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

    (Dkt. #26) that Defendant Lowe’s Home Centers, LLC’s (“Lowe’s”) Motion to Dismiss, or

    Alternatively, For a More Definite Statement (the “Motion”) (Dkt. #7) be DENIED.

           Having received the Report of the United States Magistrate Judge, and no objections

    thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

.   the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

    conclusions of the Court. Therefore, Lowe’s Motion to Dismiss, or Alternatively, For a More

    Definite Statement (Dkt. #7) is DENIED.

           IT IS SO ORDERED.

           SIGNED this 28th day of March, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
